           Case 1:21-cv-00154-NONE-GSA Document 9 Filed 02/24/21 Page 1 of 2



1

2

3

4

5

6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     PATTI M. PAGE,                                1:21-cv-00154-NONE-GSA-PC
12
                                                   FINDINGS AND RECOMMENDATIONS,
13                Plaintiff,                       RECOMMENDING THAT PLAINTIFF’S
                                                   MOTION TO PROCEED IN FORMA
14         vs.                                     PAUPERIS BE DENIED
                                                   (ECF No. 5.)
15   HSIEH, et al.,
                                                   OBJECTIONS, IF ANY, DUE IN 14 DAYS
16               Defendants.

17

18   I.     FINDINGS
19          Patti M. Page (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights action
20   pursuant to 42 U.S.C. § 1983. On February 8, 2021, Plaintiff filed the Complaint commencing
21   this action. (ECF No. 1.) On February 19, 2021, Plaintiff filed a motion to proceed in forma
22   pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 5), and on February 23, 2021, Plaintiff filed a
23   certified copy of her prison trust account statement (ECF No. 7).
24          In her motion to proceed in forma pauperis, Plaintiff reports that she received a $1,200.00
25   stimulus check, as reflected as a transaction on December 11, 2020, in her prison trust account
26   statement. (ECF Nos. 5, 7.) Plaintiff’s trust account statement also shows that on January 16,
27   2021, shortly before filing the Complaint for this action she had a balance of $950.00 in the
28   account. (ECF No. 7.) Under these facts, the court finds that Plaintiff can afford the $402.00

                                                      1
             Case 1:21-cv-00154-NONE-GSA Document 9 Filed 02/24/21 Page 2 of 2



1    filing fee for this action. Therefore, Plaintiff’s motion to proceed in forma pauperis should be
2    denied and Plaintiff be required to pay the statutory filing fee of $402.00 for this action in full.
3    II.      RECOMMENDATIONS AND CONCLUSION
4             Based on the foregoing, IT IS HEREBY RECOMMENDED that:
5             1.     Plaintiff's motion to proceed in forma pauperis, filed on February 19, 2021, be
6                    DENIED; and
7             2.     Plaintiff be required to pay the $402.00 filing fee for this action in full.
8             These findings and recommendations are submitted to the United States District Judge
9    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
10   (14) days after the date of service of these findings and recommendations, Plaintiff may file
11   written objections with the court.       Such a document should be captioned “Objections to
12   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
13   objections within the specified time may waive the right to appeal the District Court’s order.
14   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
15
     IT IS SO ORDERED.
16

17         Dated:   February 23, 2021                                /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                       2
